NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1360-16T4
DREW BRADFORD,

        Plaintiff-Appellant,

v.

DETECTIVE JOHN DAPKINS,
SERGEANT NANCY ARRAIAL,
and TOWNSHIP OF BEDMINSTER,

     Defendants-Respondents.
______________________________

              Submitted April 23, 2018 – Decided July 18, 2018

              Before Judges Accurso and O'Connor.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Docket No.
              L-5383-15.

              Drew Bradford, appellant pro se.

              DiFrancesco, Bateman, Kunzman, Davis, Lehrer
              & Flaum, PC, attorneys for respondents
              (Timothy P. Beck, on the brief).

PER CURIAM

        Plaintiff Drew Bradford appeals from an October 28, 2016

order denying his motion for leave to file a second amended

complaint.       We affirm.
    In his first amended complaint, plaintiff asserted various

causes of action against defendants John Dapkins, Nancy Arraial,

and Bedminster Township, which included slander, malicious

prosecution, intentional infliction of emotional distress, and

loss of freedom of speech.   At the time defendants allegedly

committed these wrongs, Dapkins was a detective and Arraial a

sergeant employed by the Bedminster Township Police Department.

    Defendants filed a motion to dismiss the first amended

complaint for failure to state a claim upon which relief can be

granted, see R. 4:6-2(e).    In a comprehensive oral opinion,

Judge Andrea G. Carter analyzed each cause of action asserted

and determined plaintiff did not in fact state a claim upon

which relief can be granted and dismissed the complaint without

prejudice.

    Plaintiff filed a motion for leave to file a second amended

complaint.   The material factual allegations set forth in the

second amended complaint are for the most part the same or

essentially the same as those alleged in the first amended

complaint, although plaintiff did provide additional alleged

facts regarding his claim defendants slandered and deprived him

of his freedom of speech.    He also asserted defendants violated

42 U.S.C. § 1983.


                                 2
                                                          A-1360-16T4
    The gist of plaintiff's claim for slander is as follows.

In September 2014, plaintiff telephoned Dapkins and advised he

believed his neighbor, Gloria Mino, had informed his other

neighbors that he was a "child kidnapper."     Plaintiff wanted

Dapkins to question Mino about his suspicions.     Plaintiff also

spoke to Craig Meyer, the Chief of the Bedminster Police

Department, about his concerns and requested Mino be questioned.

    Plaintiff claims Dapkins subsequently questioned Mino who,

allegedly angered by plaintiff's requests she be questioned by

the police, filed a private citizen's complaint in municipal

court claiming plaintiff harassed her, in violation of N.J.S.A.

2C:33-4(a) and (c).   Specifically, plaintiff theorizes Dapkins

induced Mino into filing the complaint by slandering him.     The

claimed slander is Dapkins told Mino plaintiff wanted her

questioned by the police.     A municipal court judge ultimately

dismissed Mino's complaint.

    Plaintiff also notes Mino filed another complaint against

him in municipal court as a private citizen, alleging plaintiff

harassed another by attempting to assault such party.     Plaintiff

claims Dapkins' aforementioned slanderous statements also caused

Mino to file this other complaint, but plaintiff admits the

allegations of such complaint are true.     The disposition of this

particular municipal court complaint is not clear.
                                3
                                                           A-1360-16T4
    In the second amended complaint, plaintiff added the claim

that defendants Dapkins and Arraial violated 42 U.S.C. § 1983;

the complaint is bereft of any detail of how defendants did so.

Finally, plaintiff added some marginal points about his claim

that he was deprived of his freedom of speech, which we find

unnecessary to recount here.   On October 28, 2016, the court

entered an order denying plaintiff's motion to file his proposed

second amended complaint, stating the complaint did not "cure

the legal insufficiency of the claims outlined therein."

    On appeal, plaintiff contends the trial court erred when it

found the second amended complaint failed to set forth any

viable causes of action.   Plaintiff does not challenge the

court's earlier ruling that the first amended complaint does not

include any causes of action upon which relief may be granted.

    We are mindful that motions for leave to amend pleadings

are to be liberally granted.   Prime Accounting Dep't v. Twp. of

Carney's Point, 212 N.J. 493, 511 (2013) (citing Kernan v. One

Wash. Park Urban Renewal Assocs., 154 N.J. 437, 456 (1998)).

However,

           [o]ne exception to that rule arises when the
           amendment would be "futile," because "the
           amended claim will nonetheless fail and,
           hence, allowing the amendment would be a
           useless endeavor." Notte v. Merchants Mut.
           Ins. Co., 185 N.J. 490, 501 (2006).
           "'[C]ourts are free to refuse leave to amend
                                 4
                                                           A-1360-16T4
         when the newly asserted claim is not
         sustainable as a matter of law. . . .
         [T]here is no point to permitting the filing
         of an amended pleading when a subsequent
         motion to dismiss must be granted.'" Ibid.
         (quoting Interchange State Bank v. Rinaldi,
         303 N.J. Super. 239, 256-57 (App. Div.
         1997)).

         [Ibid. (alterations in original).]

    Here, except in three respects, the proposed second amended

complaint is, for all intents and purposes, a replica of the

first, which the court found devoid of any viable cause of

action, a determination plaintiff does not contest.

Accordingly, the legal deficiencies that existed in the first

amended complaint are present in the proposed complaint.

    Plaintiff does embellish upon the facts underpinning his

claim for slander and the deprivation of his freedom of speech

in the second amended complaint, and further claims Dapkins and

Arraial violated 42 U.S.C. § 1983.    However, we are satisfied

from our review of this pleading that none of the additional

facts or the new claim in any way refutes the trial court's

implicit conclusion the proposed second amended complaint fails

to assert a viable cause of action.   Plaintiff's claim that it

does is entirely devoid of merit and does not warrant further

discussion in a written opinion.   R. 2:11-3(e)(1)(E).   The trial

judge reasonably denied the motion for leave to file the second

                               5
                                                           A-1360-16T4
amended complaint.   It would have been futile to permit

plaintiff to file an amended complaint when none of the claims

in it was sustainable as a matter of law.   Notte, 185 N.J. at

501-02.

    Affirmed.




                                6
                                                           A-1360-16T4